Citation Nr: 1527518	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for residuals of a nasal injury, status post septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2012 and July 2014, the Board remanded the case for further development.  


REMAND

In the July 2014 remand, the Board requested that any outstanding VA and private medical records be obtained and the Veteran be scheduled for a VA examination to determine the current severity of residuals of a nasal injury.

In an August 2014 letter, the Veteran was asked to complete an authorization form for each healthcare provider that has treated him for his residuals of a nasal injury.  He did not reply, and no medical records were associated with the claims file.  The record indicates that he has been receiving VA medical care during the appeal.  Yet, no attempt was made to obtain updated VA medical records.  The record contains VA treatment notes only through July 2010 and the last VA examination was conducted over three years ago.  Therefore, the record may not adequately reflect the current severity of the Veteran's disability.  Thus, any VA treatment records since July 2010 should be obtained, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was scheduled for a VA examination in August 2014.  He failed to report to the examination.  An October 2014 report of contact notes that he is a paraplegic, new to the area, and could not get a ride.  He was scheduled for another examination later that month but failed to report to that examination.  While no reason for failing to report to that examination was given, he was last examined by VA in February 2012, over three years ago.  That examination is now stale.  Thus, the Veteran should be provided a final opportunity to report to an examination.  The Veteran is hereby notified that it is his responsibility to report to any scheduled examination, and that the consequences of failing to report to an examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records since July 2010.

2.  Then, schedule the Veteran for a VA examination to determine the severity of residuals of a nasal injury, status post septoplasty.  The examiner should review the claims file and note that review in the report.  All necessary tests and studies should be accomplished.  The examiner should report all pertinent symptomatology and findings associated with the Veteran's residuals of a nasal injury.  The examiner should provide an opinion on whether the symptoms associated with residuals of a nasal injury more nearly approximate a 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  The examiner should comment on what effect, if any, the Veteran's reported flare-ups would have on his nasal disability.  The examiner should discuss how the Veteran's disability impacts his activities of daily living, including his ability to obtain and maintain employment.  A rationale for all opinions should be provided.  

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

